Citation Nr: 1013764	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-35 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.  

This appeal arises from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appellant, the Veteran's daughter J. S., has been granted 
letters of guardianship and conservatorship by the State of 
Michigan.  In addition, a January 2007 rating decision found 
the Veteran was not competent to handle his VA benefits.  
J.S. is also his legal custodian and the designated payee for 
receipt of his VA benefits.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
schizophrenia with major depressive disorder, rated as 70 
percent disabling; residuals of a hemorrhoidectomy, rated as 
noncompensable; residuals of a right inguinal hernia repair, 
rated as noncompensable; and residuals of an appendectomy, 
rated as noncompensable.  A total rating based on individual 
unemployability (TDIU) was granted, effective November 28, 
2007.

2.  It is shown the Veteran's service-connected disabilities 
render him unable to adequately attend to the needs of daily 
living without the regular assistance of another person.  





CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. § 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable outcome or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim special 
monthly compensation based on the need for the regular aid 
and attendance of another person.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Special Monthly Compensation Based on the Need for Aid and 
Attendance

Special monthly compensation at the aid and attendance rate 
is payable when the Veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed. The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2009).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).

As it set out above, the Veteran's only compensable service-
connected disability is his schizophrenia with major 
depressive disorder.  The Board carefully reviewed the VA 
examination reports of August 2006, February 2007, and 
January 2008.  While those examinations indicate the Veteran 
was able to independently function and carry out activities 
of daily living, they are not consistent with the facts 
revealed in his VA outpatient treatment records and in the 
statements of his daughter and granddaughter.  

The Board first notes that in the August 2006 VA examination 
report it was indicated that it was very difficult to obtain 
information from the Veteran, and that the general picture 
was one of deterioration of functioning since the death of 
the Veteran's wife.  The VA psychologist also recommended 
that a Social Work Assessment be obtained since the Veteran 
was very tangential, and it was difficult to obtain a clear 
picture of certain aspects of his functioning.  

A January 2007 VA outpatient note was most revealing.  The VA 
Nurse practitioner noted the Veteran's daughter was present 
and available to monitor and assist the Veteran.

A February 2007 statement from his granddaughter, M. P., 
reveals that for seven years she had been doing all of his 
cleaning, laundry, shopping, cooking, and getting his 
medications refilled and dispensed.  She concluded by saying 
that her grandfather was no longer able to take care of 
himself.

A VA examination was conducted in February 2007 to determine 
if the Veteran was in need of aid and attendance.  While 
checking no, that the Veteran did not need daily skilled 
services, the VA physician did write in that he "needs 
assistance with home care."  

In a September 2007 statement his daughter reported the 
Veteran was incapable of doing most things for himself.  He 
was unable to prepare food or bathe.  While performing daily 
routine life tasks he often forgot what he was doing.  The 
last few times he went out without a family member assisting 
him he had fallen and injured himself.  The Veteran had 
forgotten to refill his medications, and she now had to 
manage them for him.

In January 2008, the Veteran's daughter accompanied him to 
his VA examination.  She reported he was increasingly 
forgetful and did not maintain his home as well as before.  
The VA psychologist recorded that the Veteran was living 
alone in a mobile home.  He had help with cleaning his home.  
His daughter monitored his medications and refilled them.  
The Veteran's spouse died in January 2004, and she had 
previously taken care of the Veteran.  Since that time he had 
been responsible for more of his day to day activities but 
was receiving increasing assistance from family members.  The 
VA psychologist concluded his service-connected mental 
disorders made the Veteran totally occupationally and 
socially impaired.  His ability to function independently had 
deteriorated some since the last examination but not 
markedly.

The Board has placed great weight on the statements of the 
Veteran's daughter and granddaughter who have observed and 
assisted him.  While there is no question that any 
limitations of the Veteran's extremities are not related to 
his service connected disability, his diminished ability to 
concentrate and complete tasks is directly related to his 
mental status.  It is that impairment which is most probative 
of his need for aid and attendance.  While the Veteran may be 
physically able to complete the activities of daily living 
his daughter has observed that he is unable to complete tasks 
and is easily distracted.  That is consistent with the 
tangential thinks exhibited on his VA examinations and the 
difficulty the VA psychologist had in getting the Veteran to 
focus on his questions during the process of the examination.  
The findings of the VA psychologist that the Veteran was able 
to take care of his personal hygiene and activities of daily 
living are based on the statements and reports of the 
Veteran.  There has been no observation by a Social Worker or 
any studies performed.  Clearly, the Veteran's daughter and 
granddaughter are able to provide a more accurate picture of 
the level of functioning of the Veteran in terms of self 
care.  The inability to monitor his medications, documented 
in the VA outpatient treatment records, clearly demonstrates 
his need for the aid and attendance of another individual.  
The facts revealed by reading the chronological record 
demonstrate that as the Veteran has been increasingly unable 
to perform such tasks as paying bills, monitoring 
medications, cooking and shopping his family has stepped in 
and assisted him with those activities.  

While the Veteran's service-connected disability does not 
produce the usual types of physical impairments considered 
when determining a Veteran requires aid and attendance, the 
mental impairment of memory, concentration and task 
maintenance render the Veteran unable to perform activities 
of daily living without the monitoring and assistance of his 
family.  The regulations provide that performance of 
necessary aid and attendance services by a relative does not 
prevent the grant of additional allowance.  38 C.F.R. 
§ 3.352(c)(2009).  

In Turco, the United States Court of Veterans Appeals (Court) 
pointed out that while not all the disabling conditions 
enumerated in 38 C.F.R. § 3.351 had to exist, at least one of 
the enumerated factors must be present.  Nor do the 
conditions have to be permanent.  VAOGCPREC 21-94 (Dec. 13, 
1994).  The Board notes that the regulations do not require 
that the Veteran require constant aid and attendance only 
regular aid and attendance.  The evidence demonstrates the 
Veteran requires assistance with bathing, preparing meals, 
and monitoring his medications.  

The Board has concluded the evidence supports the grant of 
special monthly compensation based on the need for aid and 
attendance.  

However, the evidence does not support finding the Veteran is 
substantially confined to his dwelling or immediate premises.  
He was able to appear for VA treatment and examinations.  In 
addition, while he is in receipt of a total rating, there is 
only one compensable disability.  Consequently, special 
monthly compensation based on the Veteran being housebound is 
not warranted.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350 (2009).  


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted, subject to regulations governing the 
award of monetary benefits.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


